Order entered February 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01450-CV

                         RES-TX BOULEVARD, L.L.C., Appellant

                                               V.

         BOULEVARD BUILDERS/CITTA TOWNHOMES, LP ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-02921

                                           ORDER
        The reporter’s record is overdue in this appeal. Accordingly, the Court ORDERS court
reporter Antoinette Reagor to file, within THIRTY DAYS of the date of this order, either:
(1) written verification no hearings were recorded; (2) written verification appellant has not
requested or paid for the reporter’s record; or (3) the complete reporter’s record, including
exhibits. We notify appellant that if we receive verification of non-payment, we will order the
appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Antoinette Reagor, official court reporter of the 68th Judicial District Court, and to counsel for
all parties.
                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE